UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended May 31, 2012 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-12 Class A –3.98 6.46 7.13 –3.98 36.74 99.04 4.62 Class B –4.92 6.39 7.03 –4.92 36.28 97.30 4.12 Class C –1.14 6.69 6.88 –1.14 38.24 94.49 4.12 Class I 1 0.90 7.83 8.01 0.90 45.75 116.01 5.24 Class R1 0.29 7.10 7.26 0.29 40.94 101.63 4.55 Class R3 0.42 7.16 7.31 0.42 41.33 102.48 4.57 Class R4 0.69 7.47 7.62 0.69 43.39 108.51 4.88 Class R5 1.04 7.79 7.94 1.04 45.51 114.78 5.28 Class R6 0.98 7.91 8.10 0.98 46.30 117.99 5.31 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R1, Class R3, Class R4, Class R5, and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R3 Class R4 Class R5 Class R6* Net/Gross (%) 0.92 1.62 1.62 0.52 1.13 1.06 0.79 0.52 0.46 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Income Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 5-31-02 $19,730 $19,730 $17,438 Class C 3 5-31-02 19,449 19,449 17,438 Class I 1 5-31-02 21,601 21,601 17,438 Class R1 1 5-31-02 20,163 20,163 17,438 Class R3 1 5-31-02 20,248 20,248 17,438 Class R4 1 5-31-02 20,851 20,851 17,438 Class R5 1 5-31-02 21,478 21,478 17,438 Class R6 1 5-31-02 21,799 21,799 17,438 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not shown. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 For certain types of investors as described in the Fund’s prospectuses. 2 The inception date for Class R1 shares is 8-5-03. The inception date for Class R3, Class R4 and Class R5 shares is 5-21-09. The inception date for Class R6 shares is 9-1-11. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R1, Class R3, Class R4 and Class R5 shares, respectively, and the estimated gross fees and expenses of Class R6 shares. 3 No contingent deferred sales charge is applicable. Annual report | Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset management a division of manulife Asset management (US) LLC Shortly after the period ended, John Hancock Strategic Income Fund changed its name to John Hancock Income Fund. The name change will have no effect on the Fund’s objective or strategy and the Fund will continue to be managed by the same team. During the 12-month period ended May 31, 2012, global bond markets generally produced positive returns, with longer-dated U.S. Treasuries leading the way, as a number of concerns bolstered investor demand for low-risk assets. For the 12 months ended May 31, 2012, John Hancock Income Fund’s Class A shares had a total return of 0.51%, excluding sales charges, trailing its benchmark, the high-quality Barclays Capital U.S. Aggregate Bond Index, which advanced 7.12%. The average return of its peer group, the Morningstar, Inc. multi-sector bond fund category, was 2.60% during the period. Asset allocation was the biggest factor hampering the Fund’s results versus its benchmark. In particular, holdings in U.S. corporate high-yield bonds had a negative impact on relative performance. Within that asset class, overweighting lower-rated securities also worked against the Fund. Elsewhere, the Fund’s exposure to non-U.S. dollar-denominated emerging-market debt detracted from performance. In several cases, the Fund was hurt more by currency movements than by adverse developments in the bonds themselves. Some of the Fund’s currency-related losses in non-U.S. dollar bonds were offset by the Fund’s forward foreign currency hedging activity. Additionally, relative to the benchmark, the Fund’s underweight position in U.S. Treasury bonds and overall shorter duration (interest-rate sensitivity) detracted during the period. Conversely, some of the Fund’s positions in high-quality government debt — for example, in the United Kingdom and Sweden — proved rewarding, benefiting in part from the perceived safe-haven appeal of those bonds. We liquidated the Fund’s positions in the United Kingdom. Among emerging-market holdings, the Fund gained from holdings in the Philippines, which were aided by a credit upgrade early in the period. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. The Fund may not be appropriate for all investors. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. 8 Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2011 with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,048.90 $4.76 Class B 1,000.00 1,045.30 8.33 Class C 1,000.00 1,045.30 8.33 Class I 1,000.00 1,051.00 2.72 Class R1 1,000.00 1,048.50 6.20 Class R3 1,000.00 1,047.90 5.73 Class R4 1,000.00 1,050.80 4.20 Class R5 1,000.00 1,052.80 2.57 Class R6 1,000.00 1,051.40 2.36 For the class noted below, the example assumes an account value of $1,000.00 on March 1, 2012, with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 3-1-12 on5-31-12 period ended 5-31-12 2 Class R2 $1,000.00 $987.00 $1.80 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your Annual report | Income Fund 9 Your expenses share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2011, with the same investment held until May 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 3 Class A $1,000.00 $1,020.40 $4.70 Class B 1,000.00 1,016.90 8.22 Class C 1,000.00 1,016.90 8.22 Class I 1,000.00 1,022.40 2.68 Class R1 1,000.00 1,019.00 6.11 Class R2 1,000.00 1,021.40 3.64 Class R3 1,000.00 1,019.40 5.65 Class R4 1,000.00 1,020.90 4.14 Class R5 1,000.00 1,022.50 2.53 Class R6 1,000.00 1,022.70 2.33 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.93%, 1.63%, 1.63%, 0.53%, 1.21%, 1.12%, 0.82%, 0.50% and 0.46% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5 and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 0.72% for Class R2 shares, multiplied by the average account value over the period, multiplied by 92/366 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 10 Income Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 51.4% U.S. Government 1.7% Foreign Government Obligations 25.2% Convertible Bonds 1.3% Collateralized Mortgage Obligations 4.8% Asset-Backed Securities 0.9% Term Loans 4.7% Common Stocks 0.4% Capital Preferred Securities 3.0% U.S. Government Agency CMO 0.4% Preferred Securities 3.0% Short-Term Investments & Other 3.2% Country Composition 1 United States 54.7% Indonesia 2.5% Canada 6.1% New Zealand 2.4% Philippines 3.8% Luxembourg 2.2% Australia 3.5% Germany 2.2% Singapore 3.3% Sweden 2.1% Cayman Islands 2.8% Other Countries 11.6% South Korea 2.8% Quality Composition U.S. Government 1.7% BB 13.4% U.S. Government Agency CMO 0.4% B 21.9% AAA 16.9% CCC & Below 9.6% AA 6.3% Equity 3.4% A 7.2% Not Rated 2.5% BBB 13.5% Short-Term Investments & Other 3.2% 1 As a percentage of net assets on 5-31-12. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Income Fund 11 Fund’s investments As of 5-31-12 Maturity Rate (%) date Par value^ Value Corporate Bonds 51.4% (Cost $1,653,287,881) Consumer Discretionary 9.9% Auto Components 1.2% Allison Transmission, Inc. (S) 7.125 05-15-19 9,545,000 9,974,525 Hyva Global BV (S) 8.625 03-24-16 3,490,000 2,975,225 Lear Corp. 8.125 03-15-20 4,500,000 5,040,000 Tenneco, Inc. 6.875 12-15-20 3,185,000 3,384,063 The Goodyear Tire & Rubber Company 7.000 05-15-22 16,115,000 15,792,700 The Goodyear Tire & Rubber Company 8.750 08-15-20 2,495,000 2,663,413 TRW Automotive, Inc. (S) 8.875 12-01-17 1,090,000 1,215,350 Automobiles 0.7% Chrysler Group LLC 8.250 06-15-21 2,600,000 2,606,500 Ford Motor Company 6.625 10-01-28 7,018,000 8,282,152 Ford Motor Company 7.450 07-16-31 3,662,000 4,769,755 Ford Motor Credit Company LLC 4.250 02-03-17 7,065,000 7,533,791 Food Products 0.2% Simmons Foods, Inc. (S) 10.500 11-01-17 5,660,000 5,306,250 Hotels, Restaurants & Leisure 1.4% Ameristar Casinos, Inc. 7.500 04-15-21 2,115,000 2,194,313 Arcos Dorados Holdings, Inc. (BRL) (D)(S) 10.250 07-13-16 10,025,000 5,256,433 CCM Merger, Inc. (S) 9.125 05-01-19 8,555,000 8,555,000 Fontainebleau Las Vegas Holdings LLC (H)(S) 10.250 06-15-15 3,455,000 2,159 Great Canadian Gaming Corp. (S) 7.250 02-15-15 4,330,000 4,384,125 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 1,639,000 1,491,490 MGM Resorts International 6.625 07-15-15 16,860,000 17,313,113 MGM Resorts International (S) 8.625 02-01-19 3,375,000 3,569,063 Waterford Gaming LLC (S) 8.625 09-15-14 4,315,666 2,483,470 Household Durables 0.4% Beazer Homes USA, Inc. 8.125 06-15-16 4,410,000 4,024,125 Beazer Homes USA, Inc. 9.125 05-15-19 1,945,000 1,614,350 Meritage Homes Corp. (S) 7.000 04-01-22 3,160,000 3,207,400 Standard Pacific Corp. 8.375 05-15-18 3,025,000 3,248,094 Standard Pacific Corp. 8.375 01-15-21 1,835,000 1,963,450 Media 4.6% AMC Entertainment, Inc. 8.750 06-01-19 8,710,000 9,319,700 AMC Entertainment, Inc. 9.750 12-01-20 8,555,000 9,196,625 12
